Name: 98/61/EC: Commission Decision of 3 December 1997 on financial aid from the Community for the eradication of classical swine fever in Belgium in 1997 (Only the French and Dutch texts are authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: means of agricultural production;  economic policy;  food technology;  agricultural activity;  Europe;  EU finance
 Date Published: 1998-01-21

 Avis juridique important|31998D006198/61/EC: Commission Decision of 3 December 1997 on financial aid from the Community for the eradication of classical swine fever in Belgium in 1997 (Only the French and Dutch texts are authentic) Official Journal L 016 , 21/01/1998 P. 0039 - 0040COMMISSION DECISION of 3 December 1997 on financial aid from the Community for the eradication of classical swine fever in Belgium in 1997 (Only the French and Dutch texts are authentic) (98/61/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Decision 90/424/EEC of 26 June 1990 on expenditure in the veterinary field (1), as last amended by Decision 94/370/EC (2), and in particular Article 3 (3) thereof,Whereas outbreaks of classical swine fever occurred in Belgium in 1997; whereas the appearance of this disease is a serious danger to the Community's pigs and, in order to help eradicate the disease as rapidly as possible, the Community has the possibility of compensating for the losses suffered;Whereas, as soon as the presence of classical swine fever was officially confirmed the Belgian authorities reported that they had taken appropriate measures, including the measures listed in Article 3 (2) of Decision 90/424/EEC;Whereas, pending completion of checks by the Commission that, on the one hand, the Community veterinary rules have been observed and, on the other, that the conditions for a Community financial contribution are met, a first tranche of ECU 2 million should be paid;Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1Belgium may obtain a first tranche of ECU 2 million in Community financial assistance for outbreaks of classical swine fever on its territory.Additional tranches may be granted provided that the Commission is satisfied that the conditions laid down in Article 3 (2) of Decision 90/424/EEC are met.Article 21. The first tranche of the Community financial contribution shall be paid after the supporting documents have been submitted.2. The documents referred to in paragraph 1 shall include:(a) an epidemiological report covering each pig holding on which pigs have been slaughtered. The report shall contain information on the subjects given below:(i) infected holdings- location and address,- date on which the disease was suspected and date on which it was confirmed,- number of pigs slaughtered and destroyed, with date,- method of killing and destruction,- type and number of samples collected and examined at the time the disease was suspected. Results of examinations performed,- type and number of samples collected and examined at the time of depopulation of the infected pig holding. Results of examinations performed,- source of infection as assumed on the basis of a complete epidemiological investigation;(ii) contact holdings- as listed under (i), first, third, fourth and sixth indents,- infected holding (outbreak) with which contact has been confirmed or assumed; nature of contact;(b) financial report including list of the beneficiaries and their address, number of animals slaughtered, date of slaughter and amount paid.Article 3Belgium shall forward the supporting documents referred to in Article 2 not later than six months after the notification of this Decision.Article 4This Decision is addressed to the Kingdom of Belgium.Done at Brussels, 3 December 1997.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 224, 18. 8. 1990, p. 19.(2) OJ L 168, 2. 7. 1994, p. 31.